Title: To Thomas Jefferson from Peter Freneau, 4 July 1804
From: Freneau, Peter
To: Jefferson, Thomas


               
                  Dear Sir,
                  Charleston, July 4th 1804.
               
               I should feel great reluctance in addressing you on the subject mentioned below had I any other view in doing it than a desire to serve a very respectable family in this City.
               The Loan Officer for this State, John Neufville Esqr, now lies extremely ill, from his weak state and great age, (he is now in his seventy eighth year) it is highly probable that he will not recover; in this case it is to be presumed that some applications will be made from hence for his office. As it cannot be supposed that you can have a particular knowledge of individuals here, I beg leave to mention that Mr. Isaac Neufville, the son of the present Loan Officer, has been employed by his father in the office from its establishment to this time, that he is an able accountant, well acquainted with its duties, a man of strict integrity and of unblemished reputation.—
               Should the event alluded to take place, the conferring the Office on him would not only place an uniform republican and an honest man in a respectable situation but would be the means of enabling him to assist an aged Mother and a Maiden sister who, in a degree, will have to claim his aid.—I shall trespass no farther on your time than to say that I am, with every Sentiment of the highest regard and respect. Dear Sir,
               Your very obedient Servant.
               
                  Peter Freneau.
               
            